PER CURIAM
Dennis A. Owens appeals from the judgment upon his convictions after a jury trial for two counts of assault of a law enforcement officer in the second degree in violation of Section 565.082 RSMo 20001 and one count of resisting or interfering with arrest in violation of Section 575.150.2 We affirm.
*439We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.


Since the events giving rise to this case, Section 565.082 has been repealed and Section 575.150 has been amended with its changes made effective January 1, 2017.